Status of Claims
Claims 1-30, were pending.
There are no amended claims.
There are no cancelled claims.
Claims 1-30 are Allowed.

Examiner’s Response to Amendment/Remarks
5.	The amendment/remarks filed on 08/15/2022 is acknowledged and hereby entered, as the remarks that Wong does not teach “determining, by the I-node, a plurality of suppliers included in the supply chain payment network of the company based on a plurality of payments made among the I-node and respective U- nodes associated with the plurality of suppliers, the plurality of suppliers including the supplier in the supply chain payment network of the company...” is persuasive, and without any prior art for this limitation, this application is hereby Allowed.


Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
The instant claims are directed to managing supply chain payment transactions. This is taught by the combination of Green, (US 2020/0302433 A1) in view of Wong, (US 2005/0027639 A1). Additionally, Green teaches a computer-implemented method, an I-node and a non-transitory computer-readable storage medium comprising: at least one processor (Fig. 11 item 1114, ¶¶ 0029, 0148-0150), and a memory (Fig. 11 item 1112, ¶¶ 0029, and 0148-0150) storing instructions that, when executed by the at least one processor, cause the I- node system to perform a method operations comprising: obtaining, by an I-node in the blockchain network, payment tokens to conduct transactions within the supply chain payment network of the company, the I-node participates as a node in the blockchain network that is managed by the company and includes at least one processor and memory, the payment tokens are pegged to fiat currency or digital currency, and the payment tokens are company-specific tokens that are circulated in the supply chain payment network of the company (Fig. 1, Fig 5 item 110n,  ¶¶ 0025-0029, 0034, 0038, 0062). determining, by the I-node, a payment from a digital wallet associated with the I-node to a digital wallet associated with a U-node in the blockchain network, the U-node is managed by a supplier in the supply chain payment network of the company and includes at least one processor and memory, and the payment is based on the payment tokens that are company-specific tokens circulated in the supply chain payment network of the company (¶¶ 0027-0028, 0038, 0062-0064), providing, by the I-node, a data record to a T-node in the blockchain network, the data record describes the payment from the digital wallet associated with the I-node to the digital wallet associated with the U-node, the T-node is a node in the blockchain network and includes at least one processor and memory, and the T-node posts the data record to a blockchain associated with the blockchain network (¶¶ 0027-0028, 0032-0033, 0067) “...” the plurality of payments being based on payment tokens minted for circulation in the supply chain payment network of the company (¶¶ 0030, 0038, 0057) and the plurality of payments including the payment from the digital wallet associated with the I-node to the digital wallet associated with the U-node in the blockchain network (¶¶ 0027-0028, 0030, 0033-0034). And Wong teaches determining, by the I-node, whether any suppliers included in the supply chain payment network of the company are non-compliant based at least in part on a comparison of the plurality of suppliers and a pre-defined list of non-compliant suppliers” (¶¶ 0048, 0065-0069, 0080).
	However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: “determining, by the I-node, a plurality of suppliers included in the supply chain payment network of the company based on a plurality of payments made among the I-node and respective U- nodes associated with the plurality of suppliers, the plurality of suppliers including the supplier in the supply chain payment network of the company...”

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685